PER CURIAM.
Affirmed. The “action” contemplated by Florida Rule of Civil Procedure 1.420(e), 30 F.S.A., in prosecuting a case of necessity involves actions which result in contact by one party with the opposing party or the court. A party cannot for a year involve himself solely in the preparation of a case, never initiate any action with the opposing party and then argue that the case should not be dismissed as he, without the participation of the opposing counsel or the court, has been contacting witnesses, researching the case or planning trial strategy. See Adams Engineering Company v. Construction Products Corporation, 156 So.2d 497 (Fla.1963); Eastern Elevator, Inc. v. Page, 263 So.2d 218 (Fla.1972); and Musselman Steel Fabricators, Inc. v. Radziwon, 263 So.2d 221 (Fla.1972).
RAWLS, Acting C. J., JOHNSON, J., and NESBITT, JOSEPH, Associate Judge, concur.